      Case 2:20-cv-01080-SMB Document 19 Filed 06/19/20 Page 1 of 19



 1   David D. Garner, 020459
     Travis C. Hunt, 035491
 2
     OSBORN MALEDON, P.A.
 3   2929 North Central Avenue, 21st Floor
     Phoenix, Arizona 85012-2793
 4   (602) 640-9000
 5   dgarner@omlaw.com
     thunt@omlaw.com
 6
     Attorneys for Defendants
 7

 8                     IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10    Mohamed Sabra; and Council on            No. 2:20-cv-01080-PHX-SMB
      American-Islamic Relations of Arizona,
11
                          Plaintiffs,
12                                             DEFENDANTS’ RESPONSE TO
      vs.                                      PLAINTIFFS’ MOTION FOR
13                                             PRELIMINARY INJUNCTION
      Maricopa County Community College
14    District; and Nicholas Damask, in his
      official and individual capacity,        (Oral Argument Requested)
15
                          Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28
         Case 2:20-cv-01080-SMB Document 19 Filed 06/19/20 Page 2 of 19



 1                                       INTRODUCTION
 2           “[S]chools are not required to delete from the curriculum all materials that may
 3   offend any religious sensibility.”1 Moreover, “there has never been any reported case
 4   holding that a teacher violate[s] the Establishment Clause by making statements in the
 5   classroom that were allegedly hostile to religion.”2 This case is no different.
 6   Preliminary injunctive relief should be denied, and Plaintiffs’ claims dismissed.
 7                                      *      *       *     *
 8           Plaintiffs’ Complaint fails on the merits—as a matter of law—for two, separate
 9   but equally compelling reasons: (a) Plaintiffs’ claims are moot and they lack standing;
10   (b) Plaintiffs’ claims are not supported under the Establishment and Free Exercise
11   clauses, and undermine First Amendment protections reserved for academic freedom.3
12           In addition to (1) having no chance of success on the merits, Plaintiffs’ request
13   for preliminary injunctive relief similarly fails every other prerequisite for such
14   extraordinary relief: (2) offense based on university course instruction is not recognized
15   as harm for purpose of “irreparable harm,” and in any case, is moot; (3) the balance of
16   equities disfavor a preliminary injunction because it would undermine Defendants’
17   academic freedom; and (4) for those same reasons, a preliminary injunction is not in the
18   public interest. Accordingly, Plaintiffs’ Motion must be denied.
19                                          BACKGROUND
20           Plaintiff Mohamed Sabra is a former student of an online World Politics course
21   at Scottsdale Community College (“SCC”) taught by Dr. Nicholas Damask. Dr. Damask
22
     1
       Florey v. Sioux Falls Sch. Dist. 49-5, 619 F.2d 1311, 1318 (8th Cir. 1980).
23   2
       C.F. ex rel. Farnan v. Capistrano Unified Sch. Dist., 654 F.3d 975, 986 (9th Cir.
24   2011).
     3
       Properly viewed, Plaintiffs’ claim is not that the World Politics course generally
25   disapproves of Islam, but rather that Dr. Damask erred in failing to distinguish clearly
26
     enough between different views of Islam—specifically, between alleged “radical” and
     alleged “mainstream” views of Islam. These are essentially allegations of “educational
27   negligence or malpractice”—a claim that is not recognized and has been repeatedly
     rejected by the courts. See Ross v. Creighton Univ., 957 F.2d 410, 414-415 (7th Cir.
28   1992) (collecting case).

                                                   1
         Case 2:20-cv-01080-SMB Document 19 Filed 06/19/20 Page 3 of 19



 1   received his PhD in Political Science from the University of Cincinnati, where his
 2   studies concentrated on Contemporary Political Violence and his doctoral dissertation
 3   specifically addressed contemporary terrorism.4
 4           The World Politics Course. The World Politics course focuses on “the
 5   principles and issues relating to the study of international relations,” and is broken down
 6   into six modules, each consisting of: a PowerPoint lecture, supplemental reading
 7   materials, and an online quiz. (Ex. D. to Comp., Course Syllabus.)
 8           As explained in the syllabus, the goals of the course included (1) evaluating “the
 9   political, economic, national, and transnational rationale for international interactions,”
10   (2) “[a]nalyz[ing] the role of scientific inquiry in the field of international relations, (3)
11   “[d]elineat[ing] the historical development of interstate relations,” and (4)
12   “[d]escrib[ing] the issue of change in the international environment and those forces that
13   may initiate their change.” Id. at 1-2. The syllabus further states that “[s]tudents can
14   expect a response time of a few hours for the instructor to respond to messages sent via
15   the Canvas Learning Management System or email.” Id. at 5.
16           The Islamic Terrorism Module. One of the topics addressed in the course is
17   international terrorism. Although the materials in this module discussed a broad variety
18   of terrorist groups throughout history, the unit focused on “Islamic Terrorism,” given
19   that the vast majority of groups currently designated as foreign terrorist organizations
20   claim a religious foundation in Islam.5
21           The PowerPoint lecture associated with the terrorism topic provided: (1) a
22   general definition of what terrorism is and how it is distinguished from other forms of
23   political violence, along with a brief history of terrorism (“Defining Terrorism”); (2)
24

25   4
       See SCC Website, Biography of Nicholas Damask, available at
26
     https://contact.scottsdalecc.edu/faculty/faculty_member/damask-nicholas.
     5
       See Department of State, Foreign Terrorist Organization, available at
27   https://www.state.gov/foreign-terrorist-organizations/. The few non-Islamic
     organizations on the list are generally either functionally defunct or not international in
28   nature.

                                                    2
      Case 2:20-cv-01080-SMB Document 19 Filed 06/19/20 Page 4 of 19



 1   theories relating to the rise of, and justification for, terrorism within Islam specifically
 2   (“Islamic Terrorism: Definition”); and (3) an analysis of how different political schools
 3   of thought approach solving the problem of terrorism by those professing a belief in
 4   Islam (“Islamic Terrorism: Analysis”). (Ex. A, Full PowerPoint, at Slide 1.)
 5          In the Defining Terrorism section, the PowerPoint presentation first explains
 6   theoretical motivations behind terrorist acts by several groups—not just groups
 7   associated with Islam. Id. at Slides 2-21. For example, the presentation first discusses
 8   the professed religious motivations for terrorist acts by the early religious Zealots
 9   (Jewish), Assassins (Islamic), and Thuggees (Hindu). The presentation then proceeds to
10   discuss “nationalist/right-wing terrorism” (e.g., Nazis in Germany, KKK in the U.S.,
11   hakki ichiu in Japan) and “communist/left-wing terrorism” (e.g., People’s Will in
12   Russia; Red Army in Germany, Provisional Irish Republican Army in Northern Ireland,
13   Weather Underground in the U.S., Sendero Luminoso in Peru, and the Khmer Rouge in
14   Cambodia) in the nineteenth and mid-twentieth centuries. Id.
15          The “Islamic Terrorism: Definition” section of the PowerPoint lecture discusses
16   what it describes as Islamic terrorism in some detail. Id. at Slides 2-26. When read in
17   context of the topic being analyzed—Islamic terrorism, as distinct from Islam in
18   general—it becomes clear that none of the references to Islam seek to endorse or inhibit
19   belief in the religion in any way. Id. For example,
20      • Slide 25 explains that “[a]ll Islamic terrorists sanctify their actions through pious
21          references to the Quran and the traditions of the Prophet Muhammad.” Id. at 25
22          (emphasis added).
23      • Slide 23 discusses the “theological mandate for jihad” but clearly does so from
24          the perspective of terrorists seeking justification for their actions. Id. at 23.
25      • In describing the “efforts” required in jihad, Slide 22 states that they are
26          “physical, not simply prayer or introspection.” Id. Notably, the statement does
27          not preclude prayer and introspection. Moreover, there are many forms of
28          physical action that do not involve terrorism, including potentially self-defense


                                                    3
         Case 2:20-cv-01080-SMB Document 19 Filed 06/19/20 Page 5 of 19



 1           or actual warfare. Thus, when Slide 22 goes on to state that “jihad is a
 2           religiously-justified, communal mobilization of the resources and capabilities of
 3           the Muslim population for war against unbelievers,” it is decidedly not stating
 4           that the Muslim population generally condones terrorism. Id. It is simply
 5           explaining the justifications offered by those in Islam who do support terrorism.
 6   Contrary to Plaintiffs’ repeated refrain throughout its brief and in the Complaint,
 7   nowhere in any of the course materials is it ever stated that: “Muslims have a
 8   ‘theological mandate’ to kill Non-Muslims”6 or that “Islam is terrorism.” See id. at 1-42.
 9           Other statements in the slides that Plaintiffs claim to be offensive are statements
10   with citations to sourced facts and statistics regarding terrorism by some who profess to
11   believe in Islam, including those on Slides 21, 25, 33.7
12           Mr. Sabra is offended. After taking the quiz associated with this topic, Mr.
13   Sabra emailed Dr. Damask to let him know that he was offended by some of the
14   questions, which he considered to be “in distaste of Islam” and caused him to “feel
15   disgust.” (Ex. E to Comp., April 29-30 email exchange.)
16           Dr. Damask’s efforts to clarify. Dr. Damask promptly responded to Mr. Sabra,
17   explaining that: no offense was intended; “the course isn’t ‘for’ or ‘against’ anything”;
18   and the materials and quiz questions focused on views of Islam expressed by terrorist
19   groups—which “may be quite wrong” or may be “twisted … from a kernel of truth into
20   something horribly misguided.” Moreover, consistent with the course’s goals, the
21   content related to this topic “aim[ed] to explain international politics,” including the
22
     6
       (Comp. ¶¶ 48, 68; Mot. at 4, 6, 16, 18.)
23   7
       Although Defendants disagree that Dr. Damask should be required to provide source
24   citations for all of the cited facts in the slides, much of the information in these slides
     can be found in the following locations. See INSTITUTE FOR ECONOMICS AND PEACE,
25   GLOBAL TERRORISM INDEX (2017), available at
26
     http://visionofhumanity.org/app/uploads/2017/11/Global-Terrorism-Index-2017.pdf;
     UNIVERSITY OF MARYLAND, GLOBAL TERRORISM DATABASE, available at
27   https://www.start.umd.edu/gtd/; HANNAH, HASSELL, ET. AL., TERRORISM, Published
     online at OurWorldInData.org (2013), available at
28   https://ourworldindata.org/terrorism#all-charts-preview.

                                                   4
      Case 2:20-cv-01080-SMB Document 19 Filed 06/19/20 Page 6 of 19



 1   “phenomenon of terrorism in international politics” as well as the use of terrorism by
 2   some “in a way that amounts to carrying out their own foreign policy according to their
 3   deeply held religious beliefs.” (Id. at 2-3.).
 4          Mr. Sabra replied that “[t]he course may outline these beliefs but that doesn’t
 5   make it acceptable to teach this misinformation to other student[s] who aren’t fully
 6   educated.” Id. at 5. Mr. Sabra then asked Dr. Damask to review the three questions Mr.
 7   Sabra found offensive and explain them further:
 8          9. Where is terrorism encouraged in Islamic doctrine and law?
 9                 Answer: the Medina verses.
10          12. Who do Islamic terrorists strive to emulate?
11                 Answer: the Prophet Muhammad.
12          20. Terrorism is ___ in Islam.
13                 Answer: justified within the context of jihad.
14   (Ex. B, Quiz, at 9, 12, 20.)
15          Dr. Damask promptly responded, providing context on the questions, much of
16   which had already been provided in his PowerPoint lecture, and reiterated that
17   “interpretations [of the Quran and other religious writings] by the terrorists may be quite
18   wrong-headed. But try not to think about whether the terrorists’ beliefs are ‘right’ or
19   ‘wrong’ or ‘true’ -- you should approach the discussion thinking simply, ‘what beliefs
20   motivate them no matter how wrong they may be.’” (Ex. E to Comp. at 6-7.)
21          Mr. Sabra’s appeal to social media. In the meantime, before receiving Dr.
22   Damask’s reply, and instead of engaging with Dr. Damask further or discussing with
23   SCC administration, Mr. Sabra posted the quiz questions on social media—without any
24   of the context provided in the PowerPoint lecture or from Dr. Damask’s emails.
25          Response to social media backlash. The decontextualized response from social
26   media was swift, including death threats to Dr. Damask. For its part, SCC responded to
27   the social media furor by initially issuing a hasty apology. (See Ex. F to Comp.) Upon a
28   more careful review of the matter in context, however, MCCCD subsequently issued a


                                                      5
         Case 2:20-cv-01080-SMB Document 19 Filed 06/19/20 Page 7 of 19



 1   public statement, explaining that the three quiz questions “were taken out of context
 2   from a unit examining violent political and social movements, and the subject they
 3   addressed – the reliance of certain violent groups on religious texts as a justification for
 4   their actions – was within the scope of the course.” (Ex. C., MCCCD Statement.)
 5   Consistent with upholding requirements of academic freedom, the statement further
 6   affirmed: “[W]e expect our students and faculty to engage fully with the ideas and
 7   perspectives of others, even when they disagree with each other.” (Id.)
 8           Mr. Sabra completes the course and files suit. After completing the course
 9   (and passing with an 85.67%), (Ex. D, Grade Sheet.) Mr. Sabra filed this lawsuit with
10   Co-Plaintiff Council on American-Islamic Relations of Arizona (“CAIR”), claiming that
11   Defendants violated the Establishment and Free Exercise Clauses of the First
12   Amendment, not only because of the three quiz questions but because, in their view,
13   “the entire module disapproved of Islam.” (See Comp. ¶ 48)
14                                          ARGUMENT
15           “The Supreme Court has emphasized that preliminary injunctions are an
16   ‘extraordinary remedy . . . ,’” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015)
17   (citation omitted), and require Plaintiffs to “make ‘a clear showing”’ as to each of the
18   four, required elements of preliminary injunctive relief. Planned Parenthood Ariz., Inc.
19   v. Betlach, 899 F. Supp. 2d 868, 876 (D. Ariz. 2012) (citation omitted) (confirming that
20   this high “burden of persuasion” is on the movant).
21           Here, Plaintiffs cannot make the required clear showing with respect to the four
22   prerequisites: (a) likely success on the merits, (b) irreparable harm, (c) that the balance
23   of equities favors an injunction, and (d) that the requested relief is in the public interest.
24   See Rodriguez v. Robbins, 715 F.3d 1127, 1133 (9th Cir. 2013).8 Moreover, because
25

26
     8
      In light of Defendants’ academic freedom rights and for the reasons discussed below,
     Plaintiffs’ claims also fails under the “alternate formulation of the Winter test”
27   discussed in Farris v. Seabrook, 677 F.3d 858, 864 (9th Cir. 2012), because the
     “balance of hardships” tips toward Defendants, not Plaintiffs, and there are no “serious
28   questions going to the merits.”

                                                    6
      Case 2:20-cv-01080-SMB Document 19 Filed 06/19/20 Page 8 of 19



 1   Plaintiffs are essentially asking MCCCD to monitor a professor’s course to ensure that
 2   it does not offend them or others, Plaintiffs’ request constitutes a “mandatory
 3   injunction” and is “particularly disfavored.” Stanley v. Univ. of S. Cal., 13 F.3d 1313,
 4   1319-20 (9th Cir. 1994) (citations omitted).
 5   I. Plaintiffs Are Unlikely to Succeed on the Merits.
 6
            A. Plaintiffs’ Constitutional Claims Became Moot Upon Mr. Sabra’s
 7             Completion of the World Politics Course.
 8          As an initial matter, Mr. Sabra’s alleged constitutional injuries ceased when he
 9   successfully completed the World Politics course. Because there is simply no continuing
10   harm to Mr. Sabra that the Court can redress, his claims fail to meet the requirement of a
11   live controversy and should be dismissed as moot. See Bd. of Sch. Comm'rs of
12   Indianapolis v. Jacobs, 420 U.S. 128, 129 (1975) (finding moot former student’s claims
13   challenging the constitutionality of school rules regulating the student newspaper); Doe
14   v. Madison Sch. Dist. No. 321, 177 F.3d 789, 797 (9th Cir. 1999) (en banc) (finding moot
15   former student’s First Amendment claim based on prayers at graduation ceremony); See
16   DeFunis v. Odegaard, 416 U.S. 312, 319-20 (1974) (holding current law student’s claim
17   moot, because he was in final semester).
18          Because Mr. Sabra completed the World Politics course, he will not be subject to
19   the same lectures that caused his alleged injuries. The possibility that another student
20   might be exposed to the allegedly offending course content is insufficient to avoid
21   dismissal for mootnes. Am. Rivers v. Nat'l Marine Fisheries Serv., 126 F.3d 1118, 1123-
22   24 (9th Cir. 1997), as amended (Sept. 16, 1997) (discussing the very narrow mootness
23   exceptions, inapplicable here).
24          B. Plaintiffs Also Lack Standing.
25          Plaintiffs’ claims have no likelihood of success for the additional reason that
26   Plaintiff’s lack standing to bring the asserted claims. Article III standing requires a
27   plaintiff to establish (1) that he or she has “suffered an ‘injury in fact’”; (2) that the
28   injury is “‘fairly . . . trace[able] to the challenged action of the defendant’”; and, (3) that


                                                     7
      Case 2:20-cv-01080-SMB Document 19 Filed 06/19/20 Page 9 of 19



 1   it is “‘likely’ ” that “the injury will be ‘redressed by a favorable decision.’” Ariz.
 2   Christian Sch. Tuition Org. v. Winn, 563 U.S. 125, 133 (2011) (quoting Lujan v. Defs.
 3   of Wildlife, 504 U.S. 555, 560-61 (1992)).
 4          The Supreme Court requires in Establishment Clause cases alleging non-
 5   economic injury that the injury must be “‘directly affected by the laws and practices
 6   against which their complaints are directed.’” Valley Forge Christian Coll. v. Ams.
 7   United for Separation of Church & State, Inc., 454 U.S. 464, 487 n. 22 (1982) (quoting
 8   Abington Sch. Dist. v. Schempp, 374 U.S. 203, 224 n. 9 (1963)). This requires a plaintiff
 9   to allege an injury that is more concrete than the mere assertion that he has observed
10   conduct violating the Constitution. Valley Forge, 454 U.S. at 485 (“[T]he psychological
11   consequence presumably produced by observation of conduct with which one disagrees
12   . . . is not an injury sufficient to confer standing” under Article III); see also Catholic
13   League for Religious & Civil Rights v. City & Cty. of S.F., 624 F.3d 1043, 1052 (9th
14   Cir. 2010 (“[T]he psychological consequence [must be] exclusion or denigration on a
15   religious basis within the political community.”).
16          Dr. Damask’s online course materials and quiz did not and could not affect the
17   political community in which Mr. Sabra and CAIR associate. As soon as Mr. Sabra
18   finished the course, neither he nor CAIR had any connection with Dr. Damask or his
19   World Politics course. See e.g., Mincone v. Nassau Cty. Cmty. Coll., 923 F. Supp. 398,
20   404-05 (E.D.N.Y. 1996) (finding that the plaintiffs who were not enrolled in the
21   challenged course at the college did not have standing based on their status as county
22   taxpayers to assert free exercise of religion claims). Further, the injunctive relief
23   Plaintiffs seek cannot remedy a past alleged injury from a course that Mr. Sabra is not
24   currently enrolled in. See Nome Eskimo Cmty. v. Babbitt, 67 F.3d 813, 815 (9th Cir.
25   1995) (“Mootness, like standing, limits judicial power to cases where the wrong can be
26   redressed by the lawsuit.”).
27

28


                                                    8
     Case 2:20-cv-01080-SMB Document 19 Filed 06/19/20 Page 10 of 19



 1          C. Plaintiffs’ Establishment Clause Claim Fails.
 2          Even if Plaintiffs’ claims were not fatally deficient for mootness and lack of
 3   standing, they must fail on the merits of its Establishment Clause and Free Exercise
 4   claims, as well. Government action satisfies the Establishment Clause if it: (1) has a
 5   secular purpose; (2) does not have the principle or primary effect of advancing or
 6   inhibiting religion; and (3) does not foster excessive entanglement with religion. Lemon
 7   v. Kurtzman, 403 U.S. 602, 614 (1971); Catholic League, 624 F.3d at 1054-55.
 8          Plaintiffs do not contest—and thereby concede—that the first and third prongs of
 9   the Lemon test are satisfied here. Plaintiffs’ sole contention is that the course content fails
10   the second prong of the Lemon test because it allegedly “disapproves” of Islam. (Mot. at
11   5.) But, Ninth Circuit precedent is clear: “[T]here has never been any reported case
12   holding that a teacher violate[s] the Establishment Clause by making statements in the
13   classroom that were allegedly hostile to religion.” C.F., 654 F.3d at986. Indeed, the cases
14   on which Plaintiffs rely reject the claim Plaintiffs are attempting to advance here. The
15   same result should occur here, and in any event, Plaintiffs do not remotely meet the
16   demanding standard for preliminary injunctive relief.
17                   1. The primary effect standard requires an informed and objective
                       observer and does not categorically prohibit all disapproval of
18                     religion.
19          “[P]ublic schools are not required to delete from the curriculum all materials that
20   may offend any religious sensibility.” Florey, 619 F.2d at 1318; id. at 1317 (“It would be
21   literally impossible to develop a public school curriculum that did not in some way affect
22   the religious … sensibilities of some of the students or their parents.”). Consistent with
23   this practical recognition, Lemon’s second prong affirms that governmental action is
24   constitutional where the “principal or primary effect” “neither advances nor inhibits
25   religion.” Lemon, 403 U.S. at 612 (emphasis added).
26          Moreover, the primary effect of a challenged practice is not a subjective analysis,
27   but is considered under a “reasonable observer standard,” where the hypothetical observer
28   is both “informed” and “reasonable,” and “we assume that he or she is familiar with the


                                                    9
     Case 2:20-cv-01080-SMB Document 19 Filed 06/19/20 Page 11 of 19



 1   history of the government practice at issue.” Brown v. Woodland Joint Unified Sch. Dist.,
 2   27 F.3d 1373, 1378 (9th Cir. 1994) (citation omitted); id. at 1379 (“If an Establishment
 3   Clause violation arose each time a student believed that a school practice either advanced
 4   or disapproved of a religion, school curricula would be reduced to the lowest common
 5   denominator, permitting each student to become a ‘curriculum review committee’ unto
 6   himself or herself.”). In addition, “when determining the purpose or primary effect of
 7   challenged religious content, courts … consistently have examined the entire context of
 8   surrounding the challenged practice, rather than only reviewing the contested portion.”
 9   Wood v. Arnold, 915 F.3d 308, 314 (4th Cir. 2019) (noting that “context is crucial” and
10   also dictated by “common sense”); Cal. Parents for Equalization of Educ. Mat. v.
11   Torlakson, 370 F. Supp. 3d 1057, 1081 (N.D. Cal. 2019) (“context . . . [is] essential in
12   assessing the primary effect”).
13          Under this substantive standard, even where the government practice reflects
14   “some disapproval” of religion, this alone is not enough to run afoul of the Establishment
15   Clause. Id. at 1079 (“[E]ven if there is some evidence by which a reasonable person could
16   infer disapproval of Hindu religious beliefs . . . , that is not enough to conclude that the
17   primary message . . . is disparagement.”); id. at 1081 (affirming that Plaintiff’s
18   interpretation of Lemon’s second prong “would read the word ‘primary’ out of the
19   primary effect test and render any conceivable disapproval a constitutional violation. That
20   is not the law.”).
21                    2. A reasonable and informed objective observer would see the
                        challenged content as reflecting terrorists’ motivations.
22

23          The PowerPoint lecture provides the specific context for its discussion of Islam at
24   Slide 25: “All Islamic terrorists sanctify their actions through pious reference to the Quran
25   and the traditions of the Prophet Muhammad, and by extensive use of longstanding
26   Islamic legal doctrines.” (Ex. A, Full PowerPoint.)
27          A reasonable and informed objective observer, who in the context of a world
28   politics class studying terrorism motivated by Islamic ideologies, would view the


                                                  10
     Case 2:20-cv-01080-SMB Document 19 Filed 06/19/20 Page 12 of 19



 1   challenged materials as having the primary effect of explaining exactly that: an analysis
 2   of the Islamic texts, traditions, and legal doctrines by which terrorist organizations justify
 3   their actions.
 4          Rather than viewing the materials from the perspective of a reasonable and
 5   informed objective observer, Plaintiffs instead resort to “making up” and attributing to
 6   Dr. Damask comments that he never said and conclusions that he has never drawn,
 7   including Plaintiffs’ oft-repeated and falsely attributed assertions that: “Muslims have a
 8   ‘theological mandate’ to kill Non-Muslims,” (Mot. at 4.);9 “Islam is terrorism,” (Comp. ¶
 9   48); and “[all] Muslims are dangerous and a threat to society,” (Mot. at 6.).
10          Contrary to these “straw-man” arguments, what the materials actually say is that:
11   Islamic doctrine contains a “theological mandate for jihad,” (Ex. A, Full PowerPoint at
12   Slide 23 (emphasis added)); that jihad does “not simply [encompass] prayer and
13   introspection,” but also requires “physical ‘efforts,’” (Id. at Slide 22); that such physical
14   efforts may be read to include justifying acts of “violent struggle” such as defensive war
15   (e.g., to protect from invaders), or offensive war, or based on interpretations of some
16   Quranic verses and historical precedent, “the use of terror,” (Id. at 24).10 While the
17   materials explain how terrorism may be justified through reference to Islamic texts,
18   traditions, and doctrine, nowhere does the material state that Muslims are prohibited from
19   living peacefully with their non-Muslim neighbors, much less that “Islam is terrorism” or
20   that all Muslims are “dangerous” or that “1.8 billion Muslims in the world have a
21   ‘mandate’ to kill the rest of the population.” (Mot. at 16.) While these fanciful statements
22   may serve as decontextualized sound bites to stir up social media fervor, they are not
23   justified from an objective, reasonable, and informed review of the course content, in
24   context, and do not reflect its primary effect.
25

26
     9
27    (See also Mot. at 6, 16, 18, and Complaint ¶ 67 (repeating the same).
     10
       Plaintiffs acknowledge that Islamic texts and doctrine are in fact “accepted” and
28   “espoused” by within Islam as justifying terrorism. (Mot. at 12; Complaint ¶ 68.)

                                                   11
     Case 2:20-cv-01080-SMB Document 19 Filed 06/19/20 Page 13 of 19



 1                   3. References to unpopular or unflattering religious views does not
                       trigger the primary effect prong.
 2

 3          The inclusion in public school curricula of statements that are negative or

 4   unflattering about a particular religion, or that do not mesh with the preferred narrative of

 5   the religious “mainstream” do not run afoul of the primary effect prong.

 6          In Torlakson, for example, plaintiffs claimed that the State Board of Education’s

 7   sixth-grade world history curriculum painted Hinduism in a derogatory and negative light

 8   in violation of the Establishment Clause. Among other things, the plaintiffs objected that

 9   the curriculum’s “spotlight on caste [system] gives students an unfairly negative view of

10   Hinduism” and is “derogatory.” 370 F.Supp.3d at 1071-72. The court rejected the

11   suggestion that curricular references to unpopular historical practices is sufficient to

12   establish a primary effect of religious disapproval. The court went onto mention several

13   other such “unpopular” statements in the challenged curriculum that reflect “some

14   disapproval” of religion but fail to satisfy Lemon’s primary effect prong:

15          • “Muslim leaders conquered new land and forced some non-Muslims to
              convert.”
16
            • “Christians and Muslims enslaved captives who did not belong to their
17            own religions.”
18          • Noting “‘extensive’ criticism of the Catholic Church over the selling of
              indulgences and corruption by the clergy.”
19

20
     Id. at 1076. The objections Plaintiffs raised here are likewise insufficient to clear the

21
     primary effect bar.

22                   4.    Plaintiffs’ cases fail to support their analysis.

23          Plaintiffs rely primarily on five cases to “support” their Establishment Clause
24   argument. (Mot. at 14-18.) However, none of these cases holds that the challenged
25   government practice unconstitutionally “disapproved” of religion in violation of the
26   Establishment Clause. Indeed, these cases—all of which resulted in dismissal of the
27   Establishment Clause claims as a matter of law—affirmatively support Defendants’
28   position and illustrate why Plaintiffs claims fail on merits:


                                                  12
     Case 2:20-cv-01080-SMB Document 19 Filed 06/19/20 Page 14 of 19



 1          California Parents for Equalization of Educational Materials v. Torlakson, 370 F.
 2   Supp. 3d 1057 (N.D. Cal. 2019) (discussed supra; even if there was some disapproval of
 3   Hinduism, it was not primary effect; summary judgment granted).
 4          Grove v. Mead School District No. 354, 753 F.2d 1528 (9th Cir. 1985) (rejecting
 5   Establishment and Free Exercise Claus claims that high school’s refusal to remove book
 6   from curriculum, based on its being offensive to plaintiff’s fundamentalist Christian
 7   beliefs; summary judgment affirmed).
 8          C.F. ex rel Farnan v. Capistrano Unified School District, 654 F.3d 975 (9th Cir.
 9   2011) (rejecting claim that A.P. History teacher’s comments questioning religious beliefs
10   violated Establishment clause; summary judgment on qualified immunity affirmed).
11          American Family Association, Inc. v. City and County of San Francisco, 277 F.3d
12   1114 (9th Cir. 2002) (rejecting claim that Board of Supervisor violated the Establishment
13   and Free Exercises clauses when it issued resolutions in response to plaintiff’s religiously-
14   based “anti-gay” media campaign; dismissal affirmed).
15          Vernon v. City of Los Angeles, 27 F.3d 1385 (9th Cir. 1994) (rejecting
16   Establishment and Free Exercise claims, based on City’s investigation of assistant police
17   chief for alleged improper influence of personal religious beliefs on department
18   operations and policies; while evidence suggested some disapproval of plaintiff’s religion
19   (at 1398), “its primary message” was not disapproval of religion (at 1399); summary
20   judgment affirmed).
21                   5.    No formal “disclaimer” is required—or needed.
22          Plaintiffs suggest that the course content would have been just fine, if the syllabus
23   had included a disclaimer that the views expressed in the course are not universally
24   shared. (Mot. at 18.) While it is true that some of Plaintiffs’ cases referenced a disclaimer
25   as part of the context for analyzing the primary-effect prong, none of the case made such
26   a disclaimer mandatory. Nor was one required here. As noted above, the context of the
27   material—a discussion of how “Islamic terrorists sanctify their actions through pious
28   reference[s]”—provides any necessary, clarifying context. In any event, the existence of


                                                  13
     Case 2:20-cv-01080-SMB Document 19 Filed 06/19/20 Page 15 of 19



 1   other viewpoints is often self-evident in the materials themselves, which acknowledge
 2   (though reject) competing points of view. (Ex. B. to Comp., Future of Jihad at 18
 3   (indicating how jihad is treated “[i]n most literature … related to Middle East politics,”
 4   and disagreeing with that viewpoint).) Plaintiffs’ Establishment Clause claim fails.11
 5          D. Plaintiffs’ Free Exercise Clause Claim Fails.
 6          Plaintiffs’ Free Exercise claim also lacks any likelihood of success. To state a
 7   viable Free Exercise Clause claim, Mr. Sabra would need to allege a government action
 8   that “substantially burdens a religious practice and either is not justified by a substantial
 9   state interest or is not narrowly tailored to achieve that interest.” Am. Family, 277 F.3d
10   at 1123; see also Parker, 514 F.3d 87; Cal. Parents for Equalization of Educ. Mats. v.
11   Torlakson, 267 F. Supp. 3d 1218, 1226 (N.D. Cal. 2017).
12          Mr. Sabra trips on the very first step: he has identified no substantial burden to
13   his ability to practice his religion that was violated when he reviewed the Islamic
14   terrorism material and took the associated quiz. The fact that this material was
15   apparently offensive to Mr. Sabra does not provide the basis for a Free Exercise
16   challenge.12 See e.g., Torlakson, 267 F. Supp. 3d at 1226 (“At its core, Plaintiffs’ Free
17
     11
        Alternatively, Plaintiffs’ ubiquitous allegations that the course content is “blatantly
18
     false” (Mot. at 11), “inaccurate” (Id. at 9), “factually incorrect” (Id. at 12), a “gross
19   misconstruction[]” (Id. at 8), “only accepted by radicals” (Id. at 12), “intentionally
     distort[s] the context of specific Quranic verses” (at 8), and is outside “the actual
20   mainstream belief of Muslims” (Id. at 8)—affirmatively invites the Court to
21   impermissibly entangle itself in resolving religious questions about what the “correct”
     interpretation of Islamic doctrine is, which itself would violate the Establishment
22   Clause. Lee v. Sixth Mount Zion Baptist Church of Pittsburgh, 903 F.3d 113, 118 n.4
     (3d Cir. 2018) (noting that courts are “categorically prohibit[ed]” from resolving
23   religious questions).
     12
24      See e.g., Parker, 514 F.3d 87; Brown v. Li, 308 F.3d 939, 953 (9th Cir. 2002) (student
     may be required to write a paper from a particular viewpoint, even if the student
25   disagrees with that viewpoint); see also Lee v. Weisman, 505 U.S. 577, 597 (1992)
26
     (noting that it is an inevitable fact that “[p]eople may take offense at all manner of
     religious as well as nonreligious messages, but offense alone does not in every case
27   show a violation.”); Brown v. Woodland Joint Unified Sch. Dist., 27 F.3d 1373, 1379
     (9th Cir. 1994) (“If an Establishment Clause violation arose each time a student
28   believed that a school practice either advanced or disapproved of a religion, school

                                                   14
     Case 2:20-cv-01080-SMB Document 19 Filed 06/19/20 Page 16 of 19



 1   Exercise argument seems to be that the public school curriculum conflicts with their
 2   religious beliefs. The Ninth Circuit has held that this alone does not violate the Free
 3   Exercise Clause.”); cf. Wood v. Arnold, 915 F.3d 308, 313 (4th Cir. 2019) (affirming
 4   summary judgment in favor of the school on student’s First Amendment claim that he
 5   was academically punished for refusing to complete a fill-in-the-blank quiz on Islam
 6   indicating that “There is no god but ____ [Allah] and Muhammad is the ___
 7   [messenger],” in contravention of his Christian religious beliefs; concluding that the
 8   quiz did not require the student to “profess or accept the tenets of Islam,” but rather “to
 9   demonstrate her understanding of the world history curriculum”) id. at 319. Further, the
10   school’s substantial interest in academic freedom outweighs Plaintiffs’ interests in being
11   shielded from material they find offensive to their religious beliefs.13
12   II. Plaintiffs Will Not Suffer Irreparable Harm in the Absence of a Preliminary
         Injunction.
13

14          Plaintiffs’ alleged harm is entirely speculative, especially with Mr. Sabra no
15   longer enrolled in the World Politics course. See Winter v. Nat. Res. Def. Council, Inc.,
16   555 U.S. 7, 22 (2008) (“Issuing a preliminary injunction based only on a possibility of
17   irreparable harm is inconsistent with our characterization of injunctive relief as an
18   extraordinary remedy that may only be awarded upon a clear showing that the plaintiff
19   is entitled to such relief.”).
20          But even if Plaintiffs had pled such a claim (and they have not), raising a First
21   Amendment claim is not enough, by itself, “to tip the hardship scales.” Stormans, Inc.
22   v. Selecky, 586 F.3d 1109, 1138 (9th Cir. 2009) (citation omitted). To hold otherwise
23

24   curricula would be reduced to the lowest common denominator, permitting each student
     to become a ‘curriculum review committee’ unto himself or herself.”).
25   13
        Grove, 753 F.2d at 1543 (Canby, J., concurring) ( “[D]istinctions must be drawn
26   between those governmental actions that actually interfere with the exercise of religion,
     and those that merely require or result in exposure to attitudes and outlooks at odds with
27   perspectives prompted by religion.”).
28


                                                  15
     Case 2:20-cv-01080-SMB Document 19 Filed 06/19/20 Page 17 of 19



 1   would collapse the other preliminary injunction elements into a finding on the merits.
 2   III. Academic Freedom in Colleges and Universities—not Excessive Religious-
         Centric Censorship—is in the Public’s Best Interest.
 3

 4          Regarding the public interests, Plaintiffs’ personal offense is not sufficient to
 5   override the Court’s constitutionally imposed “responsibility to safeguard [schools’]
 6   academic freedom, ‘a special concern of the First Amendment.’” Regents of the Univ. of
 7   Mich. v. Ewing, 474 U.S. 214, 226 (1985) (quoting Keyishian, 385 U.S. at 603 (noting
 8   further judicial “reluctance to trench on the prerogatives of state and local educational
 9   institutions”).
10          “To afford academic speech the breathing room that it requires, courts must defer
11   to colleges’ decisions to err on the side of academic freedom.” Rodriguez v. Maricopa
12   Cty. Cmty. Coll. Dist., 605 F.3d 703, 709 (9th Cir. 2010). As one court noted, “If it were
13   unconstitutional to require students to read books in which concepts coinciding with their
14   religious beliefs came under question, then thousands of college courses throughout the
15   country would be invalidated, including courses on philosophy, history, religion,
16   literature, and biology.” Gheta v. Nassau Cty. Cmty. Coll., 33 F. Supp. 2d 179, 185
17   (E.D.N.Y. 1999); accord Grove, 753 F.2d at 1533-34 (finding no Establishment Clause
18   violation and noting that “[i]f we are to eliminate everything that is objectionable to any
19   of [the religious bodies existing in the United States] or inconsistent with any of their
20   doctrines, we will leave public education in shreds”).
21          In C.F., the Ninth Circuit recently rejected a claim that a high school Advanced
22   Placement history course teacher violated the Establishment Clause by promoting
23   hostility to religion. The Court noted that “[t]he Supreme Court has long recognized the
24   importance of protecting the ‘robust exchange of ideas’ in education, ‘which discovers
25   truth out of a multitude of tongues.’” C.F., 654 F.3d at 988 (quoting Keyishian v. Bd. of
26   Regents, 385 U.S. 589, 603 (1967)). As the Court noted, “teachers must . . . be given
27   leeway to challenge students to foster critical thinking skills and develop their analytical
28   abilities. . . . [W]e must be careful not to curb intellectual freedom by imposing dogmatic


                                                  16
     Case 2:20-cv-01080-SMB Document 19 Filed 06/19/20 Page 18 of 19



 1   restrictions that chill teachers from adopting the pedagogical methods they believe are
 2   most effective.” C.F., 654 F.3d at 988
 3          Such academic freedom is even more important at the college level: “If colleges
 4   are forced to act as the hall monitors of academia, subject to constant threats of litigation
 5   both from professors who wish to speak and listeners who wish to have them silenced,”
 6   many would steer away from any controversial topics or professors to avoid litigation.
 7   Rodriguez, 605 F.3d at 708-09 (relying in part on academic freedom grounds to reject
 8   First Amendment claim); see also, e.g., C.F., 654 F.3d at 988 (listing cases that involve
 9   Establishment Clause claims in an educational context, reflecting that such cases typically
10   focuses on elementary or high school students). College students are not only more
11   mature than high school students, but they have voluntarily decided to continue to pursue
12   their education, selecting their course of study and the classes they wish to take. Gheta,
13   33 F. Supp. 2d at 186 (Establishment Clause claims are different for community college
14   students than elementary school students). Plaintiffs’ offense over the materials in the
15   World Politics course is not a reason to override constitutional protections relating to
16   academic freedom, or justify the extraordinary remedy of a preliminary injunction.
17                                        CONCLUSION
18          For the foregoing reasons, Plaintiffs’ Motion should be denied.
19
     DATED this 19th day of June, 2020.
20
                                                OSBORN MALEDON, P.A.
21

22                                              By      s/ David D. Garner
                                                        David D. Garner
23                                                      Travis C. Hunt
                                                        2929 N. Central Avenue, 21st Floor
24                                                      Phoenix, Arizona 85012-2793
25                                              Attorneys for Defendants
26

27

28


                                                  17
     Case 2:20-cv-01080-SMB Document 19 Filed 06/19/20 Page 19 of 19



 1                                     TORRES LAW GROUP, PLLC
 2
                                       By     s/James E. Barton II
 3                                            James E. Barton II
                                              Jacqueline Mendez Soto
 4                                            2239 West Baseline Road
                                              Tempe, Arizona 85283
 5
                                       Co-counsel for Defendant Nicholas Damask
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                         18
